DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2021, regarding the 35 USC 112b, 102, and 103 rejections of all Claims (Pages 10-14) have been fully considered and are persuasive. The related rejections have been withdrawn. 
Applicant's arguments regarding the double patenting rejections (Pages 9-10) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s comment that “statutory double patenting does not apply” (Page 10, lines 1-2), the examiner agrees, however pointing out that the prior Office Action included double patenting rejections that were actually non-statutory. The analysis of the double patenting rejections for Claims 1 and 11 (see prior presentation on Pages 7-11, of the 9/22/2021) still applies, even in light of the amendment.
Regarding Applicant’s comment that a double patenting rejection is not permitted  “… because the examiner required restriction … of the ‘423 patent application” (Page 10, first Para), the examiner points out that the analysis is flawed, because the parent application was allowed as the ‘423 patent AFTER all claims were rejoined (including dependent claim 5 to which the Applicant made reference). As stipulated by MPEP 821.04-REJOINDER : “Any claim(s) presented in a continuation or divisional [nn. the current application being a DIV of app 15/349 013] application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.” 
The double patenting rejections are therefore maintained. 

Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  (referred to “reference claims”) of U.S. Patent No. 10/661/423. Although the claims at issue are not identical, they are not patentably distinct from each other. As shown in the comparative table presented in the 9/22/2021, limitations of the examined claims are present either verbatim or in a slightly modified fashion in the reference claims. The analysis is maintained even in light of the amendment.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 4-8, a detailed statement of reasons for indicating allowable subject matter was included in the previous (9/22/21) Office Action, including contrast with the prior art and illustration. 
Regarding Claim 1 and 11, Applicant’s detailed arguments (page 12 last Para, and Page 13, second Para, of the 12/10/2021 Response) represent an appropriate description of the allowable subject matter, understood to correspond to the reasons for allowance presented in the parent application 15/349,013. For convenience, said reasons are also shown, as excerpt. Claim numbers should be understood to refer to independent claims 1 and 11 of the present application.

    PNG
    media_image1.png
    210
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    778
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    84
    577
    media_image3.png
    Greyscale

Excerpt from the reasons for allowance of parent app. 15/349,013 (Pages 3-5 of the 1/27/2020 Office Action) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claim 1-17 would be allowable if the double patenting rejections were to be overcome (see discussion above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/            Primary Examiner, Art Unit 3731